Citation Nr: 1634775	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-22 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 25, 2010, and in excess of 70 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2014, the Veteran testified at a Board hearing.  In December 2014, the Veteran was notified that VA was unable to produce a written transcript of the proceeding due to an audio malfunction and given an opportunity to testify at another hearing.  The letter indicated that if the Veteran did not respond within 30 days, VA would assume that he did not wish to have another hearing.  As the Veteran has not responded to this letter, no further hearing will be scheduled.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to a disability rating in excess of 20 percent for chronic lumbosacral strain and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2014 Board hearing, the Veteran withdrew his appeal concerning entitlement to a disability rating in excess of 50 percent for PTSD prior to May 25, 2010 and in excess of 70 percent thereafter.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal on the issue of entitlement to a disability rating in excess of 50 percent for PTSD prior to May 25, 2010, and in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

At the November 2014 Board hearing, the Veteran indicated that he wished to withdraw the appeal pertaining to increased ratings for PTSD.  Accordingly, the Board finds that it does not have jurisdiction to review the appeal of this issue, and the claim must be dismissed.


ORDER

The appeal of the issue concerning entitlement to a disability rating in excess of 50 percent for PTSD prior to May 25, 2010, and in excess of 70 percent thereafter, is dismissed.


REMAND

The Veteran contends that his chronic lumbosacral strain warrants a disability rating higher than 20 percent and that it prevents him from maintaining gainful employment.  The Veteran was last afforded a VA examination of the spine in May 2011, which is over five years ago.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a contemporaneous medical examination); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, the Veteran has asserted that he now has symptoms of numbness in his lower extremities.  The new examination should consider whether the Veteran has any objective neurologic abnormalities, which are associated with his lumbosacral strain.  See 38 C.F.R. § 4.71a, Note (1) (2015).

The Veteran's evaluation for lumbosacral strain will clearly impact consideration of whether he is unable to perform gainful employment due to his service-connected disabilities.  The issue of entitlement to a TDIU is therefore inextricably intertwined with the remanded issue discussed above, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

To ensure the completeness of the record, all relevant VA treatment records from the Beckley VA Medical Center since September 2010 should be obtained and associated with the claims file.

The record also indicates that the Veteran has received medical care through a private Sports Medicine Center.  These private records were last obtained in April 2008.  The Veteran should be requested to provide any more recent private records, or authorization to obtain such records, that are relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his attorney a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any more recent, relevant private medical records of treatment, to include treatment received through the Sports Medicine Center.  

2. Obtain all relevant VA treatment records, to include treatment from the Beckley VA Medical Center since September 2010.

3. After the above records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current severity and scope of his service-connected chronic lumbosacral strain.  The VA examiner should review the file, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

a) The examiner should conduct range of motion testing of the spine, specifically noting whether (upon repetitive motion) there is objective evidence of pain, weakened movement, excess fatigability, or incoordination on movement, including during flare-ups.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is also asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) The examiner should identify any neurological pathology related to the Veteran's spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  The examiner should specifically address the Veteran's complaints of numbness in his lower extremities. 

c) The examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected lumbosacral strain.  In particular, the examiner should discuss the Veteran's assertions that he had to leave his job working in highway construction due in large part to his back pain.  If possible, the examiner should also consider the combined effects of the Veteran's service-connected disabilities (PTSD, chronic lumbosacral strain, and tinnitus) on his occupational functioning.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

4. The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5. After the above development has been completed, as well as any additionally indicated development, readjudicate the issues.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


